DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 12/29/2021.
Allowable Subject Matter
Claims 1-14, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a game controller and associated methods comprising a bridge housing having first and second controller attachment structures disposed on opposite side surfaces and which includes a processor and memory for performing instructions.  Further comprising first and second controllers having attachment structures for connecting and interfacing with the bridge and being detachably removable.  The controllers further comprising processors and memories for performing instructions.  The bridge instructions having a state machine that accepts inputs through the bridge wired links and communicates the input to an information handling system.  The controller instructions having a state machine that accepts inputs from input devices interfaced with the controllers and forwards the inputs to the bridge processor.  The device further including update steps where update information is stored in the controller and the bridge respectively and applied to the other device when connected if that device lacks the updates.  The closest prior art of record, Fujita et al. (US Pub. No. 2016/0361633 A1) teaches a bridge housing comprising connectors for connecting to two controllers comprising their own housing and connectors.  The bridge housing including instructions for communicating with an information handling system and receiving inputs from the controllers.  The bridge housing including steps of processing the information.  However, Fujita and the other prior art of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        1/7/2022